Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Response to Amendment
The amendment filed 7/22/2022 has been entered.  Claims 1-14 and 16-22 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 3/22/2022.

	Response to Arguments
Applicant amends independent claim 1 to recite “determining a set of at least one attribute at each point of the first point cloud, associating said sets of at least one attribute to the points of the first point cloud to generate a second enriched point cloud of points” and wherein entry parameters of the neural network comprises the three dimensional spatial coordinates and the sets of at least one attribute associated to the points of the second enriched point cloud”.  Applicant argues on pages 9-19 regarding claims 1-14 and 16-22 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where [5] is now modified with [6] to teach the limitations as recited.

Claim Objections
Claims 1, 4-8, 11, and 20-21 are objected to because of the following informalities:  
On claim 1, line 8, delete “of points” following “second enriched point cloud”.
On claim 1, line 22, replace “comprises” with “comprise”.
On claims 4 5, 6, 7, and 8, line 2, delete “of points” following “first point cloud”.
On claim 11, line 5, delete “of points” following “third point cloud”.
On claim 20, line 8, delete “of points” following “second enriched point cloud”.
On claim 20, line 15, replace “comprises” with “comprise”.
On claim 21, line 18, replace “parametrised” with “parameterised”..
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 10, 11, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Groueix et al. (NPL “3d-coded: 3d correspondences by deep deformation”) in view of Joo et al. (NPL “Total Capture: A 3D Deformation Model for Tracking Faces, Hands, and Bodies”) and in further view of Wan et al. (NPL “Hand pose estimation from local surface normals”).
As per claim 1, Groueix discloses a  method for generating a three-dimensional working surface of a human body  (Groueix, abstract), the method comprising:
receiving input data corresponding to geometric data (Groueix, Figure 2, where a point cloud is input);
generating a first point cloud of points from the input data, each point being associated with a three-dimensional spatial coordinate (Groueix, Figure 2, where the input to the network is a point cloud; by definition point clouds are made up of 3D spatial coordinates);
calculating a set of geometric parameters comprising at least one rotation at at least one point of the second enriched point cloud or at at least one articulation of a human body model (Groueix, abstract, introduction, and Figure 1, where the network determines different parameters to apply to the template in Figure 1(b) to articulate/deform the template to match the input point cloud),and at least one shape coefficient by means of a regression (Groueix, abstract and introduction, where the shape of the template is deformed to match the input point cloud; this maps to multiple shape coefficients); 
said regression being carried out from a series of matrix operations performed according to different layers of a neural network (Groueix, Figure 2(a), where the regression network D inputs a point cloud S, and then reconstructs the parameterized model into the same shape; since it’s a neural network, it performs a series of matrix operations to perform the regression) trained from a plurality of views of parametric models parameterised with different parameterisation configurations (Groueix, Figure 2 and Section 4.1, where the SMPL generative model for synthetic humans are used to train the network), 
Groueix doesn’t disclose training from a plurality of partial views of parametric models.  However Joo discloses trained from a plurality of partial views of parametric models parameterised with different parameterisation configurations (Joo, Section 5, where the use of 5 frames for each person in different poses to construct the model maps to the plurality of partial views); and
training the neural network from the plurality of partial views (Joo, Section 5, where the neural network is trained from the five frames).
Groueix and Joo are analogous since both of them are dealing with the processing of input 3D data to regress human shapes. Groueix provides a way of regressing an input point cloud through a neural network to match a template to a human shape input via a point cloud. Joo provides a way of determining a human body pose of a human from image frames. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate inputting a point cloud via stereoscopic imaging or structured light taught by Joo into the modified invention of Groueix such that the system will be able to better handle occluded views of the body (Joo, Section 4.1, subsection “3D Body, Face, and Hand Keypoints”).
Groueix in view of Joo doesn’t disclose generating an enriched point cloud that includes an attribute (such as a normal) used to generate a second enriched point cloud.  However Wan discloses determining a set of at least one attribute at each point of the first point cloud (Wan, Section 1, p. 2-3, where the surface normals for each point of the point cloud are estimated),;
associating said sets of at least one attribute to the points of the first point cloud to generate a second enriched point cloud of points  (Wan, Section 1, p. 2-3, where the point cloud with the added surface normals maps to the enriched point cloud); and
wherein entry parameters of the neural network comprises the three dimensional spatial coordinates and the sets of at least one attribute associated to the points of the second enriched point cloud (Wan, Section 1, pages 2-3, where the point cloud with the added surface normals is input into the regression to determine the hand pose), 
Groueix in view of Joo and Wan are analogous since both of them are dealing with the processing of input point clouds to regress human shapes. Groueix in view of Joo provides a way of regressing an input point cloud through a neural network to match a template to a human shape input via a point cloud. Wan provides a way of enriching the point cloud input into the regression network by adding surface normals to the points. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate adding surface normals to points taught by Wan into the modified invention of Groueix in view of Joo such that the system will be able to establish the local reference frames using in later conditional regression and add additional features (Wan, Section 1, pages 2-3).

As per claim 5, claim 1 is incorporated and Groueix in view of Joo doesn’t disclose but Wan discloses where the set of at least one attribute at each point of the first point cloud of points comprises a normal vector, the method further comprising calculating the normal vector by considering a surface generated locally around each considered point from points in its vicinity (Wan, Section 2, second paragraph, where local point properties are taken into consideration when estimating surface normals).
See claim 1 rejection for reason to combine.

As per claim 6, claim 5 is incorporated and Groueix in view of Joo doesn’t disclose but Wan discloses wherein the surface generated locally at a considered point of the first point cloud of points is calculated:
either, from the under-lying surface defined by the points of the first point cloud; or, from an approximation of a local surface directly obtained from a method of the k nearest neighbours of the considered point (Wan, Section 3.3, where the surface normals are calculated based on the k nearest neighbors of the considered point).
See claim 1 rejection for reason to combine.

As per claim 9, claim 1 is incorporated and Groueix in view of Joo and Wan discloses wherein the parameterised body models are is obtained from a parametric modelling of the human body in which a set of articulations are predefined, said geometric parameters modelling:
at least one angle of rotation of each articulation (Groueix, Fig. 1 and Section 1, second page, last paragraph, where the template has deformation parameters with degrees of freedom implying different angles of rotation) and
at least one shape coefficient (Groueix, abstract and introduction, where the shape of the template is deformed to match the input point cloud; this maps to multiple shape coefficients).

As per claim 10, claim 9 is incorporated and Groueix in view of Joo and Wan discloses wherein said geometric parameters further model:  at least one global translation of the model in space, and/or at least one global rotation of the model in space (Groueix, p. 13, section “Rotation invariance” where the shape can be rotated and the orientation that is most optimal for reconstruction is selected).

As per claim 11, claim 9 is incorporated and Groueix in view of Joo and Wan discloses wherein the parameterised body model is obtained from a definition of a given parameterisation, the given parameterisation comprising a definition of a set of modelling parameters making it possible to define a given representation of the parametric body model, said parameterised body model being represented by a third point cloud of points (Groueix, Fig. 2, where E(s), the latent code for the point cloud maps to a third point cloud).

As per claim 14, claim 1 is incorporated and Groueix in view of Joo and Wen discloses wherein the regression comprises:  neural network convolutions or layers comprising a plurality of multiplications of matrices comprising weighting coefficients obtained from a learning method;  non-linear operations (Groueix, Fig. 2, where D maps to the neural network that generates the reconstructed mesh from the point cloud).

As per claim 16, claim 1 is incorporated and Groueix in view of Joo and Wen discloses further comprising a preliminary step of learning of the neural network, said preliminary step being carried out by a deep learning method comprising:  a training performed from a plurality of partial views of parametric models parameterised with different parameterisation configurations,  production of matrices comprising weighting coefficients for each layer of the trained network (Groueix, Fig. 2 (b) and Section 4.1, where the model is trained with different pose configurations).

As per claim 17, Groueix in view of Joo and Wan discloses a system comprising an interface for acquiring input data, a calculator and a memory for processing input data acquired by means of the method of claim 1, to generate a parameterised body model (Groueix, p. 2, second to last paragraph, where the architecture for learning and training the network maps to the system; and Section 1, first paragraph, where modern sensor technology is used to capture the shapes).

As per claim 19, claim 1 is incorporated and Groueix in view of Joo and Wan discloses wherein the at least one attribute comprises at least one shape descriptor (Groueix, abstract and introduction, where the shape of the template is deformed to match the input point cloud; this maps to multiple shape descriptors).

As per claim 20, Groueix discloses a  method for generating a three-dimensional working surface of a human body  (Groueix, abstract), the method comprising:
receiving input data corresponding to geometric data (Groueix, Figure 2, where a point cloud is input);
generating a first point cloud of points from the input data, each point being associated with a three-dimensional spatial coordinate (Groueix, Figure 2, where the input to the network is a point cloud; by definition point clouds are made up of 3D spatial coordinates);
calculating a set of geometric parameters comprising at least one rotation at at least one point of the second enriched point cloud or at at least one articulation of a human body model (Groueix, abstract, introduction, and Figure 1, where the network determines different parameters to apply to the template in Figure 1(b) to articulate/deform the template to match the input point cloud),and at least one shape coefficient by means of a regression (Groueix, abstract and introduction, where the shape of the template is deformed to match the input point cloud; this maps to multiple shape coefficients); 
said regression being carried out from a series of matrix operations performed according to different layers of a neural network (Groueix, Figure 2(a), where the regression network D inputs a point cloud S, and then reconstructs the parameterized model into the same shape; since it’s a neural network, it performs a series of matrix operations to perform the regression) trained from a plurality of views of parametric models parameterised with different parameterisation configurations (Groueix, Figure 2 and Section 4.1, where the SMPL generative model for synthetic humans are used to train the network), 
Groueix doesn’t disclose training from a plurality of partial views of parametric models.  However Joo discloses trained from a plurality of partial views of parametric models parameterised with different parameterisation configurations (Joo, Section 5, where the use of 5 frames for each person in different poses to construct the model maps to the plurality of partial views); and
training the neural network from the plurality of partial views (Joo, Section 5, where the neural network is trained from the five frames).
Groueix and Joo are analogous since both of them are dealing with the processing of input 3D data to regress human shapes. Groueix provides a way of regressing an input point cloud through a neural network to match a template to a human shape input via a point cloud. Joo provides a way of determining a human body pose of a human from image frames. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate inputting a point cloud via stereoscopic imaging or structured light taught by Joo into the modified invention of Groueix such that the system will be able to better handle occluded views of the body (Joo, Section 4.1, subsection “3D Body, Face, and Hand Keypoints”).
Groueix in view of Joo doesn’t disclose generating an enriched point cloud that includes an attribute (such as a normal) used to generate a second enriched point cloud.  However Wan discloses determining a normal vector at each point of the first point cloud (Wan, Section 1, p. 2-3, where the surface normals for each point of the point cloud are estimated),
associating the normal vectors to the points of the first point cloud to generate a second enriched point cloud of points (Wan, Section 1, p. 2-3, where the point cloud with the added surface normals maps to the enriched point cloud); and
wherein entry parameters of the neural network comprises  the three dimensional spatial coordinates and the normal vectors associated to the points of the second enriched point cloud (Wan, Section 1, pages 2-3, where the point cloud with the added surface normals is input into the regression to determine the hand pose).
See claim 1 rejection for reason to combine.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Groueix et al. (NPL “3d-coded: 3d correspondences by deep deformation”) in view of Joo et al. (NPL “Total Capture: A 3D Deformation Model for Tracking Faces, Hands, and Bodies”) and in further view of Wan et al. (NPL “Hand pose estimation from local surface normals”) as applied to claim 1 above, and in further view of Kim et al. (KR 20040081255A).
As per claim 2, claim 1 is incorporated and Groueix in view of Joo and Wan doesn’t disclose but Kim discloses further comprising processing the first meshing to generate a second homogeneous meshing (Kim, Figs. 3A and 3B and Section “Technical Field”, where a mesh is converted into a semi-uniform mesh in order to represent a meshed object in motion).
Groueix in view of Joo and Wan and Kim are analogous since both of them are dealing with the use and processing of 3D object mesh representations . Groueix in view of Joo and Wan provides a way of modifying an input point cloud representing a human body with point normals and shape descriptors then processing it with a neural network to determine the articulated shape of the body. Kim provided a way of converting a mesh in motion into a semi-uniform (homogeneous) mesh.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of a homogeneous mesh as taught by Kim into the modified invention of Groueix in view of Joo and Wan such that the system will be able to more easily express the motion of a three-dimensional mesh (Kim, Section “Background Art”).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Groueix et al. (NPL “3d-coded: 3d correspondences by deep deformation”) in view of Joo et al. (NPL “Total Capture: A 3D Deformation Model for Tracking Faces, Hands, and Bodies”) and in further view of Wan et al. (NPL “Hand pose estimation from local surface normals”) as applied to claim 1 above, and in further view of Bronstein et al. (NPL “Scale-invariant heat kernel signatures for non-rigid shape recognition”).
As per claim 3, claim 1 is incorporated and Groueix in view of Joo and Wan don’t disclose but Bronstein discloses calculating a shape descriptor from an adjacency matrix of a connected graph of the points of the first point cloud by a method for spectral partitioning the first point cloud (Bronstein, abstract, where heat kernel signatures are used as shape descriptors; and Section 4, first paragraph, “.The discretization of the Laplace-Beltrami operator depends on the representation on the shape. For shapes represented as point clouds, the Laplace-Beltrami operator can be approximated”; where the method can be used on point clouds, and the representation of the shape maps to the adjacency matrix of the graph/point cloud).
Li in view of Drost and Bronstein are analogous since both of them are dealing with the use of point shape descriptors for point cloud processing. Li in view of Drost provides a way of modifying an input point cloud representing a human body with point normals and shape descriptors then processing it with a neural network to determine the articulated shape of the body. Bronstein provided a way of using a form of spectral shape descriptor called Laplace-Beltrami for each point of a point cloud.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of spectral shape descriptors taught by Bronstein into the modified invention of Li in view of Drost such that the system will be able to use a scale-invariant shape descriptor (Bronstein, abstract and Introduction).

As per claim 4, claim 1 is incorporated and Groueix in view of Joo and Wan doesn’t disclose but Bronstein discloses wherein the set of at least one attribute at each point of the first point cloud of points comprises at least one shape descriptor that is a Wave Kernel Signature or Heat Kernel Signature or Gaussian Curvature (Bronstein, abstract, where heat kernel signatures are used as shape descriptors; and Section 4, first paragraph, “.The discretization of the Laplace-Beltrami operator depends on the representation on the shape. For shapes represented as point clouds, the Laplace-Beltrami operator can be approximated”; where the method can be used on point clouds, and the representation of the shape maps to the adjacency matrix of the graph/point cloud).
See claim 3 rejection for reason to combine.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Groueix et al. (NPL “3d-coded: 3d correspondences by deep deformation”) in view of Joo et al. (NPL “Total Capture: A 3D Deformation Model for Tracking Faces, Hands, and Bodies”) and in further view of Wan et al. (NPL “Hand pose estimation from local surface normals”) as applied to claim 1 above, and in further view of Drost et al. (US PGPUB 20110273442).
As per claim 7, claim 1 is incorporated and Groueix in view of Joo and Wan doesn’t disclose but Drost discloses wherein the set of at least one attribute at each point of the first point cloud of points comprises at least two shape descriptors (Drost, [0020], where each point pair descriptor can contain the distance between two points, the angle between the two normals; the difference vector between the two points, color info, and texture info, each type of information can be mapped to a different point descriptor).
Groueix in view of Joo and Wan and Drost are analogous since both of them are dealing with the processing of input point clouds to regress human shapes. Groueix in view of Joo and Wan provides a way of regressing an input point cloud through a neural network to match a template to a human shape input via a point cloud. Drost provides adding two shape descriptors to each point of a point cloud of an object.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate multiple shape descriptors per point from Drost into the modified invention of Groueix in view of Joo and Wan such that the system will be able to recognize free-form objects of any shape in arbitrary scenes.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Groueix et al. (NPL “3d-coded: 3d correspondences by deep deformation”) in view of Joo et al. (NPL “Total Capture: A 3D Deformation Model for Tracking Faces, Hands, and Bodies”) and in further view of Wan et al. (NPL “Hand pose estimation from local surface normals”) as applied to claim 1 above, and in further view of Black et al. (US PGPUB 20100111370).
As per claim 8, claim 1 is incorporated and Groueix in view of Joo and Wan doesn’t disclose but Black discloses wherein the first point cloud of points is generated from data obtained:
by acquisition of a plurality of images from at least two optics, each position of a point of the first point cloud of points being deduced from a stereoscopic measurement of at least two acquired images and/or;
by acquisition of an image comprising a deformed pattern, said deformed pattern being projected by a projector and comprising a known geometry and/or;
by acquisition of ultrasonic signals transmitted and reflected on the surface of the skin of a patient and/or;
by acquisition of a laser transmitted on the surface of the skin of a patient (Black, [0184], where the point cloud can be generated by “(sparse or dense stereo images, laser range scans, structured light scans, time-of-flight sensors)”; this maps to several of the above categories).
Groueix in view of Joo and Wan and Black are analogous since both of them are dealing with the processing of input point clouds to regress human shapes. Groueix in view of Joo and Wan provides a way of regressing an input point cloud through a neural network to match a template to a human shape input via a point cloud. Black provides a way of regressing a point cloud into a human shape where the point cloud is input via structured light or stereoscopic imaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate inputting a point cloud via stereoscopic imaging or structured light taught by Black into the modified invention of Groueix in view of Joo and Wan such that the system will be able to capture images directly in 3D (Black, [0184]].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Groueix et al. (NPL “3d-coded: 3d correspondences by deep deformation”) in view of Joo et al. (NPL “Total Capture: A 3D Deformation Model for Tracking Faces, Hands, and Bodies”) and in further view of Wan et al. (NPL “Hand pose estimation from local surface normals”) as applied to claim 1 above, and in further view of Bhatt et al. (WO2020141468A1).  
As per claim 18, Groueix in view of Joo and Wan teaches all the limitations of claim 1.  Groueix in view of Joo and Wan doesn’t disclose but Bhatt discloses a means for acquiring distance data of a set of points of a surface of a body situated in space (Bhatt, Fig. 10, #1001 and p. 14, lines 14-19, where the camera determines its position relative to the body), 
a guided robot arm comprising at least one degree of freedom (Bhat Fig. 10 and p. 14, lines 25-29, where a robotic navigation algorithm is used to find a matching area of the body for a surgical treatment; and p. 7, line 27 and p. 8, line 5, where the image sensor is repositioned until a match is found with the stored image; this maps to a robotic arm; and p. 6, lines 17-22, where the system is a biomedical application used for the treatment of tissue or organ on a human body, and p. 14, lines 20-21, the system finds the location of the desired tissue/organ that was captured and stored during the diagnostic process), 
said robot arm further comprising a sensor or a transmitter of which a position is enslaved by a guiding trajectory obtained from a treatment trajectory defined at the surface of a partial view of a body model (Bhatt, Fig. 10 and p. 14, lines 25-29, where a robotic navigation algorithm is used to find a matching area of the body for a surgical treatment; this maps to a robotic arm controlled by navigation commands based on the body surface areas detected by image processing), said body model being generated from the method of claim 1 (see claim 1 rejection for detailed analysis).
Groueix in view of Joo and Wan and Bhatt are analogous since both of them are dealing with the use and processing digital representations of the human body . Groueix in view of Joo and Wan provides a way of modifying an input point cloud representing a human body with point normals and shape descriptors then processing it with a neural network to determine the articulated shape of the body. Bhatt provides a surgical system with a guided robot arm that uses a sensor to determine points on the body of the patient for surgery.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of a homogeneous mesh as taught by Bhatt into the modified invention of Groueix in view of Joo and Wan such that the system will be able to use image processing to aid in performing robotic surgery.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Groueix et al. (NPL “3d-coded: 3d correspondences by deep deformation”) in view of Joo et al. (NPL “Total Capture: A 3D Deformation Model for Tracking Faces, Hands, and Bodies”).
As per claim 21, Groueix discloses a method for generating a three-dimensional working surface of a human body (Groueix, abstract), the method comprising:
receiving input data corresponding to geometric data (Groueix, Figure 2, where a point cloud is input);
generating a first point cloud of points from the input data, each point being associated with a three-dimensional spatial coordinate (Groueix, Figure 2, where the input to the network is a point cloud; by definition point clouds are made up of 3D spatial coordinates);
calculating a set of geometric parameters comprising at least one rotation at at least one point of the first point cloud or at at least one articulation of a human body model (Groueix, abstract, introduction, and Figure 1, where the network determines different parameters to apply to the template in Figure 1(b) to articulate/deform the template to match the input point cloud),and at least one shape coefficient by means of a regression (Groueix, abstract and introduction, where the shape of the template is deformed to match the input point cloud; this maps to multiple shape coefficients); 
said regression being carried out from the first point cloud and from a series of matrix operations performed according to different layers of a neural network (Groueix, Figure 2(a), where the regression network D inputs a point cloud S, and then reconstructs the parameterized model into the same shape; since it’s a neural network, it performs a series of matrix operations to perform the regression) trained from a plurality of partial views of parametric models parameterised with different parameterisation configurations (Groueix, Figure 2 and Section 4.1, where the SMPL generative model for synthetic humans are used to train the network);
determining a parameterised model to generate a parameterised body model of the human body comprising a first meshing (Groueix, Figure 1 and Section 4.1, where the output of this network is a mesh of a human body).
defining a plurality of sets of modelling parameters of the parameterised body model to generate a plurality of parameterised body models (Groueix, Section 4.1, “Synthetic training data”, where the SMPL model is used to generate multiple realistic human body shapes and poses to use in training);
generating a plurality of views from a plurality of views of each parametrised  body model (Joo, Section 5, where the use of 5 frames for each person in different poses to construct the model maps to the plurality of partial views), and
training the neural network from the plurality of views (Groueix, Section 4.1, “Synthetic training data”).
Groueix doesn’t disclose training from a plurality of partial views of parametric models.  However Joo discloses trained from a plurality of partial views of parametric models parameterised with different parameterisation configurations (Joo, Section 5, where the use of 5 frames for each person in different poses to construct the model maps to the plurality of partial views); and
training the neural network from the plurality of partial views (Joo, Section 5, where the neural network is trained from the five frames).
Groueix and Joo are analogous since both of them are dealing with the processing of input 3D data to regress human shapes. Groueix provides a way of regressing an input point cloud through a neural network to match a template to a human shape input via a point cloud. Joo provides a way of determining a human body pose of a human from image frames. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate inputting a point cloud via stereoscopic imaging or structured light taught by Joo into the modified invention of Groueix such that the system will be able to better handle occluded views of the body (Joo, Section 4.1, subsection “3D Body, Face, and Hand Keypoints”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Groueix et al. (NPL “3d-coded: 3d correspondences by deep deformation”) in view of Joo et al. (NPL “Total Capture: A 3D Deformation Model for Tracking Faces, Hands, and Bodies”) and in further view of Black et al. (US PGPUB 20100111370).
As per claim 22, Groueix in view of Joo discloses all the limitations of claim 21 (see claim 21 rejection for detailed analysis).
Groueix in view of Joo doesn’t disclose but Black discloses 
acquiring input data comprising at least one of:
acquiring a plurality of images from at least two optics, each position of a point of a first point cloud associated with the plurality of images being deduced from a stereoscopic reconstruction;
acquiring an image comprising a deformed pattern, said deformed pattern being projected by a projector and comprising a known geometry;
acquiring ultrasonic signals transmitted and reflected on a surface of a skin of a patient;
acquiring a laser beam transmitted and reflected on the surface of the skin of the patient (Black, [0184], where the point cloud can be generated by “(sparse or dense stereo images, laser range scans, structured light scans, time-of-flight sensors)”; this maps to several of the above categories);
Groueix in view of Joo and Black are analogous since both of them are dealing with the processing of input point clouds to regress human shapes. Groueix in view of Joo provides a way of regressing an input point cloud through a neural network to match a template to a human shape input via a point cloud. Black provides a way of regressing a point cloud into a human shape where the point cloud is input via structured light or stereoscopic imaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate inputting a point cloud via stereoscopic imaging or structured light taught by Black into the modified invention of Groueix in view of Joo such that the system will be able to capture images directly in 3D (Black, [0184]].

Allowable Subject Matter
Claim 12 and dependent claim 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome all objections.
The prior art of record fails to teach or suggest wherein a plurality of partial views is generated, each of the partial views being obtained from a subset of points of the third point cloud in the context of claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diane Wills whose telephone number is (571) 272-5583.  The examiner can normally be reached on Mondays through Fridays, 9am through 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619